Stephens, J.
This being a suit to recover attorney’s fees for services alleged to have been performed by the plaintiff for the defendant, and the petition as amended alleging a contract made by the plaintiff' with the defendant’s authorized agent, and that in the performance by the plaintiff of his alleged obligations under the contract certain particularly described services of a certain alleged value were rendered by him to the defendant and accepted by the defendant, a cause of action was set out, and the trial judge therefore did not err in overruling the demurrers to the petition.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., concur.